This proceeding was filed herein December 29, 1942, seeking to reverse a judgment for the defendants in the trial court.
On the 4th day of October, 1943, the *Page 406 
parties stipulated that the cause could be reversed and remanded with directions to the trial court.
The court has examined the record and the stipulation filed herein and directs that the cause be reversed and remanded to the trial court; "that the interest in that part of the real estate involved in this action adjudged to be owned by defendants in error be held to be subject to the mortgage lien of the plaintiff in error, and to render judgment in conformity with said opinion, ordering that all of said real estate be impressed first with the mortgage lien of the plaintiff in error; that said lands be sold in conformity with the provisions of said judgment in event of failure to redeem, being offered first subject to the interest owned by defendants in error, and failing to bring sufficient to satisfy the amount of judgment, interest, attorney's fees and costs in favor of plaintiff in error, then be sold free and clear of any right, title or interest of defendants in error or any person or persons claiming any right, title, or interest by, through or under them, or any of them."
Reversed and remanded, with directions.
CORN, C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. GIBSON, V.C.J., absent.